Appeal from a judgment of the Supreme Court at Special Term, entered June 16, 1975 in Albany County, which dismissed petitioner’s application, in *1075a proceeding pursuant to CPLR article 78, seeking to annul that portion of the decision of respondent which failed to order petitioner’s reinstatement as a teacher with tenure. The instant case and Matter of Roschelle v Nyquist (61 AD2d 979) are, as Special Term observed, similar factually and have common legal issues. Accordingly, our decision in Matter of Roschelle v Nyquist (supra) controls the disposition of the present case. Judgment reversed, on the law and the facts, without costs; petition granted to the extent of reinstating petitioner nunc pro tunc as of June 30, 1973 to his position as a Mathematics teacher with back pay and benefits that he would have earned from the effective date of the purported termination of his services as a probationary teacher until such time as the requirements of sections 3012 and 3031 of the Education Law have been complied with, less any earnings which petitioner may have had from other employment during the period in question. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.